Order entered December 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01453-CR

                        JIMMY CHARLES JOHNSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F95-72894-HV

                                         ORDER
       The Court DENIES appellant’s December 2, 2014 and December 4, 2014 pro se

amended motion[s] “for a new trial on punishment hearing.” The appeal was dismissed for want

of jurisdiction on November 18, 2014.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jimmy Charles

Johnson, TDCJ No. 727145, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE